HOOKER, J.
(dissenting). Our decision on' the first appeal (88 App. Div. 612, 84 N. Y. Supp. 858) was to the effect that there was nothing due from the defendant to the plaintiff for rent for the months of June, July, August, and September, 1900. At the time of the commencement of the new trial directed by us the plaintiff amended his bill of particulars so as prima facie to show that there was still a balance of rent due from the defendant, and unpaid by him up to the time the plaintiff actually vacated the premises the last of May. I cannot vote for an "affirmance of the judgment now in review for the reason that to my mind the evidence is undisputed, and the testimony of the defendant admits, that there was a balance of such rent due from him. His second year’s tenancy was decided on the prior appeal not to have been under the terms of the lease he entered into in October, 1901. That lease, it is true, provided for unequal monthly payments, but cannot be looked to for an expression of the terms of the new tenancy commencing October, 1902. This new tenancy was to be at the rate of $900 per year, and this statement of the terms of the contract in this particular is taken from the mouth of the defendant himself when he says that the rate for the year commencing October, 1902, was to be $900. The use of the word “rate” necessarily implies a proportionate *963part of that sum for the use and occupation for a fractional part of a year. In my' opinion there is no evidence to support the statement made in the prevailing opinion that the various checks the defendant gave from January to May, 1903, “were received in full payment of the rents due at the several periods when the checks were given.” The checks are not so marked. No letter to that effect accompanied them, and there is no word from the testimony of any witness that such was the understanding. The defendant and the owner expected in Ocher, 1902, that the defendant would pay at the rate of $900 a year. This he has not done, and at that rate still owes a balance of $66.66, and substantial justice will not obtain by allowing him to escape the payment of that obligation because he remitted checks of $91.67 each for several preceding months, which happened to be the payments called for in an independent lease under which he occupied in a preceding year.
My opinion is that the judgment should be reversed, and a new trial ordered.